Citation Nr: 9918929	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
condition, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
condition, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a back condition.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 RO rating decision that denied an 
increased evaluation for the veteran's bilateral knee 
condition (rated 10 percent under diagnostic code 5003-5257).  
The veteran submitted a notice of disagreement in November 
1997, and the RO issued a statement of the case in November 
1997.  The veteran submitted a substantive appeal in December 
1997.  A hearing scheduled for March 1998 was canceled by the 
veteran.  In July 1998, the RO increased the rating for the 
veteran's left knee condition to 20 percent, effective from 
October 1996.  The veteran has continued his appeal.

The issue of service connection for a back condition comes to 
the Board from a November 1997 RO rating decision that denied 
service connection.  While the veteran noted his disagreement 
in writing prior to the issuance of the RO rating decision in 
November 1997, the veteran also contested the denial of 
service connection for a back condition in the substantive 
appeal submitted in December 1997.  A written communication 
from a veteran expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a notice of disagreement.  
38 C.F.R. § 20.201 (1998).  A supplemental statement of the 
case was then issued by the RO in October 1998.


FINDINGS OF FACT

1.  The left knee disorder is manifested primarily by a 
locking sensation, complaints of pain, slight functional 
impairment, mild tenderness, degenerative changes, patellar 
crepitus, and post-operative soft tissue swelling; 
instability and symptoms that produce severe functional 
impairment are not shown.

2.  The right knee disorder is manifested primarily by 
complaints of pain, slight functional impairment, 
degenerative changes, and mild patellar crepitus; the 
presence of instability or other symptoms that produce more 
than slight functional impairment are not shown.

3.  The veteran has not submitted competent (medical) 
evidence linking a current back condition to an incident of 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left knee condition are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.26, 4.40, 4.45, 4.71, Table II, 
4.71a, Codes 5256, 5257 (1998).

2.  The criteria for a rating in excess of 10 percent for a 
right knee condition are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.26, 4.40, 4.45, 4.71, Table II, 
4.71a, Code 5256, 5257 (1998).

3.  The claim for service connection for a back condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had twenty-five years of active service from June 
1969 to June 1994.

Service medical records show that the veteran had suffered 
abrasions of the iliac crest in a helicopter crash in October 
1970.

Service medical records show that the veteran was treated for 
back pain in October 1977.  The examiner noted mild diffuse 
tenderness over the right sacroiliac joint.  There was no 
muscle spasm; compression tests were negative, and reflex and 
motor sensory examination was normal.  The examiner's 
impression was strain of the right sacroiliac joint.

Service medical records show that the veteran was diagnosed 
in service with degenerative joint disease of both knees.  He 
underwent arthroscopic surgery of his right knee in November 
1989.

The veteran underwent a general VA medical examination in 
September 1994.  He reported a history of degenerative joint 
disease of both knees; arthroscopic surgery of his right 
knee; and of his being advised to have arthroscopic surgery 
of his left knee.  The veteran did not complain of back pain 
during this examination, and a report of the examination 
reveals that the veteran's back was nontender with no 
scoliosis noted grossly.
 
A November 1994 RO rating decision granted service connection 
for degenerative joint disease of both knees, and assigned a 
10 percent evaluation for each knee under diagnostic code 
5003-5257, effective from July 1994.

X-rays taken of the veteran's knees in April 1996 showed 
articular irregularity and hypertrophic changes up to and 
including the patella, with no signs of joint effusion.  The 
examiner's impression was minimal degenerative joint disease 
or osteoarthritis.

The veteran underwent a VA joints examination in January 
1997.  The veteran reported that, during his assignment with 
the 82nd Airborne, he did jumping and parachuting and at 
times sprained his back or injured his knees.  He also 
reported being the sole survivor in a helicopter crash in 
Vietnam.  Upon examination, each knee measured 15.5 inches 
circumference.  There appeared to be some increase in bony 
prominence, particularly of the left knee.  The left knee was 
able to flex to 130 degrees and had an obvious grinding and 
some crunching by palpation from the patella to the femur.  
It extended to 0 position and appeared to be stable.  The 
right knee was able to flex to 140 degrees, and extended to 0 
position.  There was no grinding and no evidence of any 
instability in the medial, lateral, or AP dimensions.  The 
veteran complained of pain in his knee joints on certain 
occasions and in certain positions.  With respect to the 
veteran's back condition, the veteran complained that the 
pain was in the right sacroiliac area.  The veteran was 
diagnosed with chronic sacroiliac degenerative disease on the 
right.

RO rating decisions in February 1997 and in November 1997 
continued the 10 percent evaluation for the bilateral knee 
condition for each knee.

VA outpatient records show that the veteran complained of low 
back pain and bilateral knee pain in September and December 
1997.  The veteran stated that he had a locking sensation 
with his left knee and that he had to avoid certain knee 
positions.  The range of motion of the left knee was 5 
degrees to 110 degrees.  He had mild tenderness over the 
lateral joint line and over the medial joint line.  He had no 
patellar/femoral tenderness and a very mild effusion.  With 
respect to the veteran's back pain, the examiner recommended 
that the veteran begin a physical therapy program for back 
and abdominal muscle strengthening.  There was no evidence of 
radicular pain or x-ray evidence of spondylosis.

An MRI scan of the veteran's left knee in February 1998 
revealed a lateral meniscus tear and Baker's cyst, as well as 
lateral compartment degenerative changes.  X-rays taken of 
both knees revealed very mild osteoarthritis with slight 
decrease of the joint space itself, but no real hardcore 
evidence for sclerosis, osteophytes, or subchondral cysts.

Upon examination of the left knee in March 1998, the veteran 
had  -45 degrees of active extension, flexion 90 degrees 
actively, passive extension gets to about -15 to 20 degrees, 
and flexion to about 105 degrees.  There was no varus or 
valgus instability, and no anterior or posterior instability.  
There was positive patellar crepitus.  The examiner noted 
that the veteran had lateral, femoral, and tibial pain to 
palpation as well as through range of motion.  With respect 
to the right knee, extension was zero degrees; flexion to 120 
degrees; there was no varus/valgus instability; and there was 
mild patellar crepitus.  The veteran was sensate to light 
touch of the lower extremities bilaterally and had two-plus 
dorsalis pedis and posterior tibia pulses.

The veteran underwent surgery for internal derangement of his 
left knee in July 1998.  A post-operative report notes that 
the veteran had a minimal amount of soft tissue swelling and 
minimal discoloration.  The range of motion of the left knee 
was 0 degrees to approximately 110 degrees.  The joint was 
stable.

A July 1998 RO rating decision increased the 10 percent 
evaluation for the veteran's left knee condition to 20 
percent under diagnostic code 5003-5257, effective from 
October 1996, and continued the 10 percent evaluation for the 
veteran's right knee condition.  The RO noted that the 20 
percent rating for the veteran's left knee condition is 
subject to review following a future examination.
 
B.  Legal Analysis--Entitlement to an Increased Evaluation
for a Left Knee Condition and a Right Knee Condition 

The veteran's claims for a higher evaluation for a left knee 
condition and a right knee condition are well grounded, 
meaning they are plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claims 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitations of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.72a, 
Code 5003.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations. 38 C.F.R. § 4.26 (1998).

The bilateral factor is not applicable unless there is 
partial disability of compensable degree in each of 2 paired 
extremities, or paired skeletal muscles.  38 C.F.R. 
§ 4.26(c).

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of knee flexion to 45 degrees warrants a rating of 
10 percent.  Diagnostic Code 5260.

In this case, the report of the veteran's VA examination in 
March 1998 shows that the range of motion of the veteran's 
left knee is impaired slightly more than that of his right 
knee.  Neither knee had varus or valgus instability, nor was 
there anterior or posterior instability. The examiner did 
note that the veteran had some pain to palpation as well as 
through range of motion.  There was patellar crepitus of both 
knees.

The evidence of record does not demonstrate favorable 
ankylosis of the knee or severe left knee impairment, which 
is required to support the grant of a 30 percent rating under 
code 5256 or 5257.  The evidence shows that the veteran 
recently underwent surgery of his left knee condition, which 
is expected to improve.  A post-operative report revealed 
that the joint was stable and that the range of motion of the 
left knee was zero degrees to approximately 110 degrees.  
After consideration of all the evidence, the Board notes that 
the veteran's left knee condition is manifested primarily by 
a locking sensation, complaints of pain, slight functional 
impairment, mild tenderness, degenerative changes, patellar 
crepitus, and post-operative soft tissue swelling.  In light 
of all evidence of record, the Board finds that the veteran's 
present level of disability does not more closely approximate 
favorable ankylosis of the knee or severe impairment that 
would warrant a 30 percent rating.




In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Similarly, the Board notes that the veteran's right knee 
condition is manifested primarily by complaints of pain, 
slight functional impairment, degenerative changes, and mild 
patellar crepitus.  The medical evidence does not indicate 
the presence of instability or other symptoms that 
demonstrate moderate right knee impairment.  Accordingly, a 
rating higher than 10 percent is not warranted.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for the right knee condition, the 
benefit of the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board has considered whether separate ratings should be 
applied with respect to each knee, to reflect different 
disabilities such as limitation of motion and instability.  
In this case, neither knee is shown to be unstable.  A 
separate rating under Diagnostic Code 5257 would therefore be 
inappropriate.  Both knees demonstrate arthritic changes with 
limitation of motion, more so on the left than the right.  In 
neither case is the limitation of motion sufficient, alone, 
to warrant a compensable rating under Diagnostic Code 5003-
5260.  However, the motion is painful, particularly on the 
left where active motion is less than passive motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995), requires that the 
functional impairment caused by pain be reflected in the 
rating for limitation of motion.  This justifies the 10 
percent rating for the right knee and the 20 percent rating 
for the left.  The Board notes that 20 percent is the rating 
which would be assigned for the left knee under Diagnostic 
Code 5258 (dislocation of the meniscus with frequent episodes 
of locking, pain, and effusion into the joint), an 
appropriate benchmark in this case for the DeLuca rating as 
it accurately reflects the additional functional impairment.



Nor does the evidence reveal that the veteran's service-
connected disabilities present exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b)(1).


C.  Service Connection for a Back Condition

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim 


may still be well grounded on the basis of continuity of 
symptomatology, if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In this case, service medical records show that the veteran 
was treated for back pain in October 1977.  Records show that 
there was mild diffuse tenderness over the right sacroiliac 
joint.  The impression was strain of the right sacroiliac 
joint.  The evidence of record supports a finding that a back 
injury was noted in service.

Statements of the veteran are to the effect that his current 
back pain is due to an injury he sustained while parachuting 
in 1977, and that the pain radiates down his right leg.  
Caluza says that "incurrence" or "aggravation" of a 
disease or injury may be established by lay evidence, such as 
that presented here from the veteran.  However, one of the 
evidentiary problems in this case is that the veteran has not 
submitted medical evidence to substantiate his claim that a 
current back condition is attributable to the injury in 
service.  Grivois v. Brown, 6 Vet. App. 136 (1994).  The 
veteran's statements are not considered competent to prove 
medical causation, and are insufficient to show aggravation 
in service.  Paulson v. Brown, 7 Vet. App. 466 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, only 
the first and second Caluza tests (current disability; 
incident in service) are satisfied.



In this case, there is no competent (medical) evidence 
linking the veteran's current back disability to an incident 
of service or to a service-connected disability.  A claim is 
not well grounded where there is no medical evidence showing 
a nexus between a current disability and service.  Caluza, 7 
Vet. App. 498.  Therefore, the veteran's claim for service 
connection for a back condition is not plausible, and it is 
denied as not well grounded.

Neither does the evidence demonstrate a continuity of 
symptomatology of back pain since 1977.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Board notes that 
the veteran did not complain of back pain, nor reported a 
history of back pain, during a VA general examination in 
September 1994.  The evidence of record shows that the 
veteran was treated for back pain during service in 1977 and 
then post-service in 1997, nearly 20 years later.  The 
absence of medical evidence of a continuity of symptomatology 
makes the claim for service connection not plausible.

The Board notes that the RO denied the claim for service 
connection for a back condition on the merits and finds no 
prejudice to the veteran in appellate denial of the claim as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for a back condition at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report relating a current back condition to an 
incident of service or to service-connected disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

A rating higher than 20 percent for a left knee condition is 
denied.

A rating higher than 10 percent for a right knee condition is 
denied.

The claim for service connection for a back condition is 
denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

